ORDER

Upon consideration of the Joint Petition for Indefinite Suspension by Consent filed herein, pursuant to Maryland Rule 16-772, it is this 11th day of July, 2011,
ORDERED, by the Court of Appeals of Maryland, that Stephen Robert Greiner, be, and he is hereby, indefinitely suspended from the practice of law in the State of Maryland with the right to apply for readmission after he completes either the probationary period or the suspension imposed by the United States Patent and Trademark Office, whichever regains him unconditional admission before the United States Patent and Trademark Office.
ORDERED, that the Clerk of this Court shall strike the name of Stephen Robert Greiner, from the register of attorneys, pursuant to Maryland Rule 16-772(d) shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.